Title: From Thomas Jefferson to Fayetteville Republican Citizens, 17 March 1801
From: Jefferson, Thomas
To: Fayetteville Republican Citizens



Gentlemen
Washington Mar. 17. 1801.

Your felicitations on the issue of the late election are highly gratifying to me. I never doubted that the diversity of opinion, which for some time prevailed among us, proceeded from an honest diversity of view; while the good of our country was the common object of all. th[o’] I shall sincerely endeavor to merit the confidence which my fellow citizens have been pleased to repose in me, yet I shall deem it an injurious effect of that conduct were it to lull to rest that salutary jealousy and vigilance so effectual towards preserving integrity and attention in the public functionaries. however error or passions may at times [lead] us astray, I trust that the principles of ’76. will forever form a point of union round which we shall learn to rally & to recognise one another encircling them with a mass of strength which the world cannot shake.
Accept for yourselves, & the republican citizens of the town [and] vicinity of Fayetteville, the tender of my high consideration & res[pect.]

Th: Jefferson

